Sub-Item 77O (1) Dreyfus New York Tax Exempt Bond Fund, Inc. On May 20, 2016, Dreyfus New York Tax Exempt Bond Fund, Inc. (the “Fund”) purchased 13,000 General Obligation Bonds due August 1, 2032 issued by the City of New York (CUSIP No. 64966MBK4) (the “Bonds”) at a purchase price of $124.58 per Bond, including underwriter compensation of 0.450%. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s members: Academy Securities, Inc. Barclays Capital Inc. Blaylock Beal Van, LLC BNY Mellon Capital Markets, LLC Bonwick Capital Partners, LLC Citigroup Drexel Hamilton, LLC Fidelity Capital Markets FTN Financial Capital Markets Goldman, Sachs & Co. HilltopSecurities Janney Montgomery Scott LLC Jefferies LLC J.P. Morgan Securities LLC Loop Capital Markets LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities Morgan Stanley & Co. LLC Oppenheimer & Co. Inc. PNC Capital Markets LLC Raymond James & Associates, Inc. RBC Capital Markets LLC Rice Financial Products Company Roosevelt & Cross Inc. Samuel A. Ramirez & Co., Inc. Siebert Brandford Shank & Co., L.L.C. Stern Brothers & Co. Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC Wells Fargo Securities, LLC The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund’s Rule 10f-3 Procedures at a Board meeting held on July 25, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O (2) Dreyfus New York Tax Exempt Bond Fund, Inc. On July 21, 2016, Dreyfus New York Tax Exempt Bond Fund, Inc. (the “Fund”) purchased 10,000 Transportation Revenue Bonds due November 15, 2046 issued by the Metropolitan Transportation Authority (CUSIP No. 59261AHK6) (the “Bonds”) at a purchase price of $121.76 per Bond, including underwriter compensation of 0.500%. The Bonds were purchased from Wells Fargo Securities, LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s members: Wells Fargo Securities, LLC Academy Securities, Inc. Barclays Capital Inc. BNY Mellon Capital Markets, LLC Cabrera Capital Markets, LLC Citigroup Drexel Hamilton, LLC Duncan-Williams, Inc. Estrada Hinojosa & Company, Inc. Fidelity Capital Markets Goldman, Sachs & Co. Janney Montgomery Scott LLC Jefferies LLC J.P. Morgan Securities LLC KeyBanc Capital Markets Inc. Loop Capital Markets LLC M&T Securities, Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mesirow Financial, Inc. Morgan Stanley & Co. LLC Oppenheimer & Co. Inc. Piper Jaffray & Co. PNC Capital Markets LLC Raymond James & Associates, Inc. RBC Capital Markets LLC Rice Financial Products Company Roosevelt & Cross Inc. Samuel A. Ramirez & Co., Inc. Siebert Brandford Shank & Co., L.L.C. Stern Brothers & Co. Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund’s Rule 10f-3 Procedures at a Board meeting held on November 7-8, 2016. These materials include additional information about the terms of the transaction.
